Jenkins, Justice.
The bill of exceptions assigns error on a judgment overruling a motion for new trial based only on the general grounds, and complains of a conviction for rape. The corroborated testimony of the victim, her positive identification of the defendant, and the testimony of four witnesses as to his voluntary confessions amply authorized the verdict. Judment affirmed.

All the Justices concur.

L. Paul Well and George L. Goode, for plaintiff in error.
Pilis G. Arnall, attorney-general, B. Howard Gordon, solicitor-general, and P. L. Beagan, assistant attorney-general, contra.